DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Seradarian (US Pub. No. 2015/0298498).
	Regarding claim 1 (see Box VIII), Seradarian teaches a system (201, Fig. 5; para (0084) comprising: a lug stud protector (circumferential support 230, Fig. 5; para (0084); this support at least prevents a finite degree of tangling therewith, or bending thereof, by foreign bodies) comprising a body portion (232, Fig. 5; para [0084]) and a flange portion (the conical portion of 230, as illustrated in Fig. 5; para (0084]), wherein the lug stud protector is configured to protect a plurality of lug studs (rim bolts 220, Fig. 5; para [0084]) and a correlating plurality of lug nuts (unnumbered; the nuts attached to bolts 220, as illustrated in Fig. 5; para (0084]) which connect a wheel (wheel rim 202, Fig. 5; para [0084]) to a hub of a vehicle (as inherently any wheel must necessarily do, as illustrated in Fig. 5; "bolted to the wheel hub" para [0086) and "motor vehicle" para (0055]); and a tire shield (210, Fig. 5; para [0084]) removably connected to the lug stud protector (via 231, as illustrated in Fig. 5; para (0084]).
	Regarding claim 2, Seradarian teaches the system of claim 1, and Seradarian also teaches the the body portion of the lug stud protector defines a plurality of counterbored openings (see Box VIII; those about 231, as illustrated in Fig. 5; para [0084]), wherein at least one of the plurality of openings comprises: a first portion which defines a first diameter (the left ridge of the conical counterbore around 231, as illustrated in Fig. 5; para (0084]); and a second portion which defines a second diameter (the right ridge of the conical counterbore around 231, as illustrated in Fig. 5; para [0084)), wherein the second diameter is greater than the first diameter (as illustrated in Fig. 5).
	Regarding claim 10, Seradarian teaches the system of claim 1, and Seradarian also teaches comprising the wheel (as illustrated in Fig. 5).
	Regarding claim 11, Seradarian teaches the system of claim 10, and Seradarian also teaches comprising a tire mounted on the wheel (205, Fig. 5; para [0084]).
Claim(s) 1, 4-6, 9, 12-16 and 18-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Korpi (US Pub. No. 2006/0175892).
	Regarding claim 1 (see Box VIII), Korpi teaches a system (22, Figs. 2-3 and 5-6; para [0014]) comprising: a lug stud protector (36, Fig. 3; para [0015]) comprising a body portion (which includes 47 and 49, as illustrated in Figs. 3 and 6; para [0020]) and a flange portion (the generally plate-shaped portions of 36, as illustrated in Fig. 6; para (00201), wherein the lug stud protector is configured to protect a plurality of lug studs (24, Fig. 3; para [0014)) and a corresponding plurality of lug nuts (hexagonal fasteners 34, Figs. 3 and 6; "threaded bore" para [0015); note that 34 are alternately shown integral to 36 and separate therefrom, yielding 34 a threaded shaft with wrench flats, as illustrated in Fig. 6) which connect a wheel (18, Fig. 3; para (0014]) to a hub of a vehicle (hub 16, Fig. 3; para (0014)); and a tire shield (shell 21, Fig. 3; para (0022]) removably connected to the lug stud protector (as illustrated in Fig. 3; para [0022)).
	Regarding claim 4, Korpi teaches the system of claim 1, and Korpi also teaches that the body portion of the lug stud protector defines a plurality of cutouts (see Box VIII; unnumbered; the holes in 36 through which bolts 44 protrude, as illustrated in Figs. 3 and 6; para [00151), wherein a first one of the cut-outs (the top instance of 36's bore, as illustrated in Fig. 3; para (0015]) partially surrounds a first one of. the lug studs (the top instance of 24, as illustrated in Fig. 3; para [0015]) and a first one of the corresponding lug nuts (the top instance of 34, as illustrated in Fig. 3; para (0015]).
	Regarding claim 5, Korpi teaches the system of claim 1, and Korpi also teaches that the body portion of the lug stud protector is radially inward from the flange portion of the lug stud protector (as illustrated in Fig. 3).
	Regarding claim 6, Korpi teaches the system of claim 1, and Korpi also teaches that the body portion of the lug stud protector comprises a thickness (the left-to-right distance of 47, 49, and 36, inclusive, as illustrated in Figs. 3 and 6; para (0020]) which is greater than a thickness of the flange portion of the lug stud protector (the thickness of the revolved web/plate portion of 36, as illustrated in Fig. 6; para [0020)).
	Regarding claim 9, Korpi teaches the system of claim 1, and Korpi also teaches that the tire shield is removably connected to the flange portion of the lug stud protector (as illustrated in Figs. 3 and 6).
	Regarding claim 12, Korpi teaches a system (22, Figs. 2-3 and 5-6; para [0014)) comprising: a lug stud protector (36, Fig. 3; para [0015)) comprising a body portion (which includes 47 and 49, as illustrated in Figs. 3 and 6; para [0020)) and a flange portion (the generally plate-shaped portions of 36, as illustrated in Fig. 6; para (0020]), wherein the lug stud protector is configured to protect a plurality of lug studs (24, Fig. 3; para [0014)) and a corresponding plurality of lug nuts (hexagonal fasteners 34, Figs. 3 and 6; "threaded bore" para [0015)) which connect a wheel (18, Fig. 3; para (0014)) to a hub of a vehicle (hub 16, Fig. 3; para [0014)); a tire shield mounting adapter (which includes shield carrier 52 and framework 38, as illustrated in Fig. 3; para [0020], [0022)) removably connected to the lug stud protector (as illustrated in Fig. 3; "threaded bore in the bearing retainer 50" para (0020)); and a tire shield (shell 21, Fig. 3; para [0022)) removably connected to the tire shield mounting adapter (as illustrated in Fig. 3; para [0022]).
	Regarding claim 13, Korpi teaches the system of claim 12, and Korpi also teaches that the body portion of the lug stud protector defines a plurality of cutouts (see Box VIII; unnumbered; the holes in 36 through which bolts 44 protrude, as illustrated in Fig. 3; para [0015}), wherein a first one of the cut-outs (the top instance of 36's bore, as illustrated in Fig. 3; para [0015]) partially surrounds a first one of the lug studs (the top instance of 24, as illustrated in Fig. 3; para [0015]) and a first one of the corresponding lug nuts (the top instance of 24. as illustrated in Fig. 3; para [0015]).
	Regarding claim 14, Korpi teaches the system of claim 12, and Korpi also teaches that the body portion of the lug stud protector is radially inward from the flange portion of the lug stud protector (as illustrated in Fig. 3).
	Regarding claim 15, Korpi teaches the system of claim 12, and Korpi also teaches that the body portion of the lug stud protector comprises a thickness (the left-to-right distance of the portion of 36 through which 24 and 34 extend, as illustrated in Fig. 3; para [0015]) which is greater than a thickness of the flange portion of the lug stud protector (the thickness of the revolved web/plate portion of 36, as illustrated in Fig. 6; para [0020]).
	Regarding claim 16, Korpi teaches the system of claim 12, and Korpi also teaches that the body portion of the lug stud protector comprises a thickness (the left-to-right distance of the portion of 36 through which 24 and 34 extend, as illustrated in Fig. 3; para [0015]) which is greater than a thickness of the flange portion of the lug stud protector (the thickness of the revolved web/plate portion of 36, as illustrated in Fig. 6; para [0020]).
	Regarding claim 18, Korpi teaches the system of claim 12, and Korpi also teaches that the tire shield mounting adapter defines a first plurality of openings (which includes the bore in 52 through which 49 protrudes, as well as the bore through which an unillustrated instance of bolt 55, as illustrated in Fig. 3; para [0022]; Fig. 5 shows three instances of 55) and a second plurality of openings (the two bores through which the two illustrated instances of bolt 55 protrude, as illustrated in Fig. 3; para [0022)).
	Regarding claim 19, Korpi teaches the system of claim 18, and Korpi also teaches that the second plurality of openings comprise threaded openings (into which 55 are screwed, as illustrated in Fig. 3; "threaded into circular flange 54" para [0022]).
	Regarding claim 20, Korpi teaches the system of claim 12, and Korpi also teaches that the tire shield mounting adapter extends radially outward from the lug stud protector (at bottom, as illustrated in Fig. 3; para [0020]).
	Regarding claim 21, Korpi teaches the system of claim 12, and Korpi also teaches comprising the wheel (as illustrated in Fig. 3).
	Regarding claim 22, Korpi teaches the system of claim 21, and Korpi also teaches comprising a tire (20, Fig. 3; para (0015]) mounted on the wheel (as illustrated in Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spingler (US Pat. No. 2,387,188).
	Regarding claim 1 (see Box VIII), Spingler teaches a system (unnumbered; the apparatus illustrated in Figs. 1-2; col 1 In 30-35): a lug stud protector (body 7, Fig. 2; col 1 In 40-42) comprising a body portion (the inner portion of 7, as illustrated in Fig. 2; col 1 ln.40-42) and a flange portion (the outer portion of 7, as illustrated in Fig. 2; col 1 In 40-42), wherein the lug stud protector is configured to protect a lug stud and a corresponding lug nut (not illustrated; that which affixes rim 3 to spindle 2, as illustrated in Fig. 2; col 1 In 30-34) which connect a wheel (rim 3, Fig. 2; col 1 In 30-34) to a hub of a vehicle (spindle 2, Fig. 2; col 1 In 30-34); and a tire shield (annulus 8, Fig. 1; col 1 In 44-45) removably connected to the lug stud protector (as illustrated in Fig. 2). Whereas Spingler does not expressly teach a plurality of lug nuts and a plurality of lug studs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in light of the prevalence of wheels attached to vehicles by a bolt pattern at the time of invention, that the system taught by Spingler may have been modified as claimed to use hardware and tools widely known and available at the time of invention and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art
	Regarding claim 8, the modified Spingler teaches the system of claim 1, and Spingler also teaches that the flange portion of the lug stud protector comprises a plurality of threaded openings (the nuts into which 9 extend, as illustrated in Fig. 2; col 2 In 20-24).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seradarian.
	Regarding claim 3, Seradarian teaches the system of claim 2. Seradarian does not teach that the first diameter is greater than a diameter of a first one of the lug studs and is smaller than a diameter of a first one of the corresponding lug nuts and that the second diameter is greater than the diameter of the first one of the corresponding lug nuts. However, Seradarian does teach using bolt patterns (as illustrated in Fig. 5). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the system taught by Seradarian may have been modified using only routine experimentation over prior art in an endeavor to adjust the distribution of pressure as supplied by a plurality of screws.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korpi.
	Regarding claim 7, Korpi teaches the system of claim 1. Korpi does not expressly teach that the body portion of the lug stud protector comprises a thickness which is greater than a length which the lug studs project axially outward from a transverse wall of the wheel when the wheel is connected to the hub of the vehicle. However, Korpi teaches these components as party to a mechanical conveyance of load (as illustrated in Fig. 3). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the system taught by Korpi may have been modified as claimed using only routine experimentation in the size, shape, or scale of a moment along a load path to optimize the material cost or service life of a given deployment and since a change in size or shape is generally recognized as being within the level of ordinary skill in the art.
Claims 12 and 17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Spingler.
	Regarding claim 12, Springier teaches a system (unnumbered; the apparatus illustrated in Figs. 1-2; col 1 In 30-35): 
a lug stud protector (which includes both body 7 and sleeve 11, as illustrated in Fig. 2; col 1 In 49-50) comprising a body portion (the tubular cylindrical portion of 11, as illustrated in Fig. 2; col 1 In 49-50) and a flange portion (the externally protruding ridge about 11, as illustrated in Fig. 2; col 1 In 49-50), 
wherein the lug stud protector is configured to protect a lug stud and a corresponding lug nut (not illustrated; that which affixes rim 3 to spindle 2, as illustrated in Fig. 2; col 1 In 30-34) which connect a wheel (rim 3, Fig. 2; col 1 In 30-34) to a hub of a vehicle (spindle 2, Fig. 2; col 1 In 30-34); and 
a tire shield mounting adapter (bolt 15, Fig. 2; col 1 In 55-58) removably connected to the lug stud protector (as illustrated in Fig. 2); and a tire shield (annulus 8, Fig. 1; col 1 In 44-45) removably connected to the tire shield mounting adapter (as illustrated in Fig. 2, the two move as one). 
Whereas Spingler does not expressly teach a plurality of lug nuts and a plurality of lug studs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in light of the prevalence of wheels attached to vehicles by a bolt pattern at the time of invention, that the system taught by Spingler may have been modified as claimed to use hardware and tools widely known and available at the time of invention.
	Regarding claim 17, the modified Spingler teaches the system of claim 1, and Spingler also teaches that the flange portion of the lug stud protector comprises a plurality of threaded openings (the nuts into which 9 extend, as illustrated in Fig. 2; col 2 In 20-24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose wheel lug and cover arrangements that are relevant to the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618